                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


S. SHANE SMITH,                       )
                                      )
                  Plaintiff,          )
                                      )
     v.                               )             1:16CV396
                                      )
FRANK L. PERRY, et al.,               )
                                      )
                  Defendants.         )


                       MEMORANDUM OPINION AND ORDER

     This case comes before the Court on a Motion for Enlargement

of Time to File Reply Brief filed by Defendants Frank L. Perry,

George T. Solomon, Larry Huggins, Charlotte Williams, Richard L.

Neely, Joseph Valliere, Officer Mike Williams, David Livengood,

Stephen W. Smith, Amy Leonard, Carol Hurlocker, and Officer Weaver

(“Moving Defendants”) (Docket Entry 95).         The instant Motion asks

the Court “to enlarge the time to file a reply to Plaintiff’s

response to Moving Defendants’ Motion for Summary Judgment as to

Plaintiff’s inadequate legal services claim.” (Id. at 1.) For the

reasons that follow, the Court will deny the instant Motion.

                                INTRODUCTION

     Discovery in this case closed on August 28, 2017.            (See Text

Order dated Feb. 24, 2017.)            As a result, the deadline for

dispositive motions fell on September 27, 2017.           See M.D.N.C. LR

56.1(b) (“All dispositive motions and supporting briefs must be

filed   and   served   within   30   days   following   the   close   of   the

discovery period.”). At Moving Defendants’ request, the Court (per
the undersigned United States Magistrate Judge) extended that

deadline to November 3, 2017.       (See Docket Entry 56 (granting

Docket Entry 55).)     On November 2, 2017, Moving Defendants sought

a further extension of that deadline to November 17, 2017 (see

Docket Entry 59), but the Court (per the undersigned Magistrate

Judge) extended the deadline only to November 8, 2017, in part

because the Court (per the undersigned Magistrate Judge) separately

had “precluded Plaintiff from delaying resolution of the case

. . . [and thus felt] compelled to preclude Moving Defendants from

delaying resolution of the case” (Text Order dated Nov. 3, 2017;

see also id. (“As support for that request, Moving Defendants cited

. . . the workload of [their] counsel. . . .      [A]lthough the Court

sympathizes with workload issues faced by any attorney, in this

instance, the Court does not find sufficient grounds for the

requested extension.    In that regard, most of the workload demands

cited . . . formed the basis for the prior extension request . . .

and cannot support a further extension.”).)

     Moving Defendants thereafter moved for summary judgment within

the (twice-extended) deadline (see Docket Entry 63; see also Docket

Entry 87 (granting in part and denying in part Docket Entry 63));

however, that motion did “not address Plaintiff’s inadequate legal

services claim” (Docket Entry 80 at 55).       After the Court (per the

undersigned Magistrate Judge) noted that fact, Moving Defendants

sought   “an   additional   opportunity   to     file   a   supplemental


                                  -2-
dispositive motion to address th[at] claim.”           (Docket Entry 85 at

2; see also id. (“In part due to the extremely heavy caseload of

[their]    counsel[,   Moving]     Defendants   inadvertently      failed    to

address the . . . [in]adequate legal services claim.”).) The Court

(per Chief United States District Judge Thomas D. Schroeder)

thereafter “permitted [Moving Defendants] to refile their motion

. . . pursuant to Federal Rule of Civil Procedure 56(e)(1),” with

“[a]ny such renewed motion [to] be filed [by October 22, 2018].”

(Docket Entry 87 at 2.)

     Shortly before that deadline, Moving Defendants asked for an

extension, “in light of [their] counsel’s current workload and

other court ordered deadlines in litigation presently pending in

state and federal courts.”       (Docket Entry 88 at 3; see also id. at

4 (“Additionally, [Moving Defendants’ counsel] will be on approved

leave from October 18-22, 2018.        Due to these circumstances, staff

departures, and reassignment of cases, [Moving Defendants’] counsel

has been and will be unable to file a supplemental dispositive

motion as to Plaintiff’s inadequate legal services claim by the

deadline    now    provided.”).)      The    Court   (per   the   undersigned

Magistrate Judge) granted that request (see Text Order dated Oct.

19, 2018) and Moving Defendants filed their summary judgment motion

as to Plaintiff’s inadequate legal services claim by the extended

deadline    (see    Docket   Entry    90).      As    the   instant   Motion

acknowledges,      “[o]n   December    14,   2018,   Plaintiff     filed    his


                                      -3-
response” (Docket Entry 95 at 2 (citing Docket Entry 93); see also

Docket Entry dated Dec. 19, 2017 (documenting agreement by Moving

Defendants to “accept electronic filing [of Plaintiff’s submissions

to   the    Court]   as    service    in     this    matter”)),   making   Moving

Defendants’ reply due by December 28, 2018, see M.D.N.C. LR 56.1(e)

(permitting replies “within 14 days of service of the response”).

       By that deadline, Moving Defendants neither replied nor moved

for more time to do so.             (See Docket Entries dated Dec. 14-28,

2018.)      On December 31, 2018, they filed the instant Motion,

belatedly seeking an extension of the reply deadline to January 15,

2019.      (See Docket Entry 95 at 4-5.)             Moving Defendants did not

submit a brief in support of the instant Motion (see Docket Entries

dated Dec. 31, 2018, to present) and did not include within the

instant     Motion   any     legal    authority      regarding    the   requested

extension (see Docket Entry 95 at 1-5).                The instant Motion does

cite    recent   filings      made    by    Moving    Defendants’   counsel   in

connection with an appeal in state court and another civil case in

this Court, as well as the fact that their counsel “has been on

extended leave and out of state from December 21[, 2018,] until

January 2, 2019.”         (Id. at 3.)      Based on those considerations, the

instant Motion asserts that “the deadline for Moving Defendants to

file a reply brief no later than December 28, 2018 was not missed

in bad faith or for purposes of delay, and as such constitutes

excusable neglect.”         (Id.)


                                           -4-
                            DISCUSSION

     “All motions, unless made during a hearing or at trial, . . .

shall be accompanied by a brief except as provided in section (j)

of [Local Rule 7.3].”   M.D.N.C. LR 7.3(a).    The cross-referenced

section does not exempt out-of-time extension motions from the

briefing requirement, but rather only motions “for extension of

time . . . made before the expiration of the period originally

prescribed or as extended by previous orders,” M.D.N.C. LR 7.3(j)

(emphasis added). “A motion unaccompanied by a required brief may,

in the discretion of the Court, be summarily denied.”    M.D.N.C. LR

7.3(k).   Given the failure of the instant Motion to cite any legal

authority (as required even for motions exempt from the briefing

requirement, see M.D.N.C. LR 7.3(j) (“The [exempt] motions, while

not required to be accompanied by a brief, must . . . cite any

applicable rule, statute, or other authority justifying the relief

sought.”)), the Court exercises its discretion under Local Rule

7.3(k) to summarily deny the instant Motion.

     Alternatively, the Court denies the instant Motion under the

applicable Federal Rule of Civil Procedure.    Specifically, “[w]hen

an act may or must be done within a specified time, the [C]ourt

may, for good cause, extend the time . . . on motion made after the

time has expired if the party failed to act because of excusable

neglect.” Fed. R. Civ. P. 6(b)(1) (emphasis added). Although that

provision nominally requires a showing of both “good cause” and


                                -5-
“excusable neglect,” the United States Court of Appeals for the

Fourth Circuit effectively has collapsed those requirements into a

single inquiry in circumstances of this sort. See Lovelace v. Lee,

472 F.3d 174, 203 (4th Cir. 2006) (“A district court has discretion

to grant an enlargement of time ‘upon motion made after the

expiration of the specified period where the failure to act was the

result of excusable neglect.’ Fed. R. Civ. P. 6(b).                      We find no

abuse of discretion here.           The district court had a reasonable

basis for finding good cause (or excusable neglect) . . . .”

(internal ellipsis omitted)).            That approach makes sense because,

whereas    courts   have       described     the       “good   cause”   standard    as

“non-rigorous,” Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253,

1259 (9th Cir. 2010), “liberal,” Coon v. Grenier, 867 F.2d 73, 76

(1st    Cir.   1989),    and     “not    .     .   .    particularly    demanding,”

Stark–Romero v. National R.R. Passenger Co., 275 F.R.D. 544, 547

(D.N.M. 2011), the Fourth Circuit has declared that “‘[e]xcusable

neglect’ is not easily demonstrated,” Thompson v. E.I. DuPont

Nemours & Co., Inc., 76 F.3d 530, 534 (4th Cir. 1996).

       Accordingly,      the     Court     must        determine   whether   Moving

Defendants have shown “excusable neglect,” an inquiry the United

States Supreme Court has described as “at bottom an equitable one,

taking    account   of   all     relevant      circumstances       surrounding     the

party’s omission,” Pioneer Inv. Servs. Co. v. Brunswick Assocs.

Ltd. P’ship, 507 U.S. 380, 395 (1993).                   “These include . . . [1]


                                         -6-
the danger of prejudice to the [opposing party], [2] the length of

the delay and its potential impact on judicial proceedings, [3] the

reason    for    the   delay,    including   whether    it   was    within    the

reasonable control of the movant, and [4] whether the movant acted

in good faith.”        Id.   In reviewing these four factors, the Court

must   consider    not    only   Moving   Defendants’    conduct,     but    also

“whether   [their]       attorney,   as   [their]   agent,    did   all     [s]he

reasonably could to comply with the [deadline].”             Id. at 396; see

also id. at 396–97 (taking note of prior decisions, “[i]n other

contexts, . . . [holding] that clients must be held accountable for

the acts and omissions of their attorneys” in declaring that, “in

determining whether [a party’s] failure to [meet a deadline] was

excusable, the proper focus is upon whether the neglect of [the

party] and [its] counsel was excusable” (emphasis omitted)).

       Examining the Pioneer factors in light of the record of this

case, the Court first observes that Moving Defendants’ explanation

for    their    non-compliance     with   the   reply   deadline     (the    most

important factor, see Thompson, 76 F.3d at 534) weighs against

relief. As detailed above, the instant Motion appears to attribute

that failure to the work demands and winter holiday travel plans of

Moving Defendants’ counsel; however, the Fourth Circuit has held

that “run-of-the-mill inattentiveness by counsel” does not support

a finding of excusable neglect, id. at 535, and the Supreme Court

has indicated that, in assessing the “reason for delay” factor,


                                      -7-
courts should “give little weight to the fact that counsel was

experiencing upheaval in h[er] law practice at the time of the

[missed   deadline],”   Pioneer,     507   U.S.    at    398;   see    also

Morris–Belcher v. Housing Auth. of City of Winston–Salem, No.

1:04CV255, 2005 WL 1423592, at *4 (M.D.N.C. June 17, 2005) (Beaty,

J.)   (unpublished)   (“[T]he   professional      commitments   and    busy

caseload of an attorney are not ordinarily grounds for finding

excusable neglect.”).    Further, extending the reply deadline as

requested in the instant Motion would prejudice Plaintiff by

further delaying adjudication of an issue that Moving Defendants

should have briefed long ago (when they filed their initial summary

judgment motion, after obtaining two extensions of time), as well

as by frustrating Plaintiff’s (and the Court’s) interest in moving

forward with the trial of his other claims that survived Moving

Defendants’   initial   summary    judgment    motion.      Under     these

circumstances, even the relatively short delay that would result if

the Court granted the instant Motion constitutes an unreasonable

delay, particularly given the absence of an acceptable reason for

Moving Defendants’ non-compliance with the reply deadline (and

regardless of whether they and their counsel have acted in good

faith). In sum, Moving Defendants have not shown excusable neglect

as required for their requested, out-of-time extension.




                                   -8-
                           CONCLUSION

     The instant Motion does not comply with Local Rule 7.3 and

does not satisfy Federal Rule of Civil Procedure 6(b)(1).

     IT IS THEREFORE ORDERED that Moving Defendants’ Motion for

Enlargement of Time to File Reply Brief (Docket Entry 95) is

DENIED.

                                   /s/ L. Patrick Auld
                                     L. Patrick Auld
                              United States Magistrate Judge
January 4, 2019




                               -9-
